United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1419
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Northern
      v.                                * District of Iowa.
                                        *
Maurice Morehead,                       * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 1, 2011
                                Filed: June 9, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Maurice Morehead appeals the district court’s1 judgment revoking his
supervised release and sentencing him to 14 months in prison. He argues that the
evidence presented at the revocation hearing was insufficient to support the district
court’s finding that he had violated a condition of his supervised release by
committing a new law violation, namely an assault; and that the court plainly erred in
imposing an order prohibiting him from contacting the victim of the assault and her
family members.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       Following careful review, we conclude the district court did not clearly err in
finding by a preponderance of the evidence that Morehead violated a condition of his
supervised release. See 18 U.S.C. § 3583(e)(3) (permitting revocation of supervised
release if court finds by preponderance of evidence that defendant violated condition
of supervised release); United States v. Tyndall, 521 F.3d 877, 882 (8th Cir. 2008)
(factual findings are reviewed for clear error). We also conclude the court did not err,
plainly or otherwise, in imposing the no-contact order. See United States v. Demers,
634 F.3d 982, 983 (8th Cir. 2011) (challenge to special condition of supervised release
was reviewed for plain error where defendant did not object at sentencing); see also
18 U.S.C. § 3583(d) (conditions of supervised release must be reasonably related to
certain 18 U.S.C. § 3553(a) factors, involve “no greater deprivation of liberty than is
reasonably necessary” for purposes of those factors, and be “consistent with any
pertinent policy statements issued by Sentencing Commission”).

      Accordingly, we affirm, and we grant counsel leave to withdraw.
                     ______________________________




                                          -2-